Citation Nr: 1729005	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity residuals of a cold injury, to include peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity residuals of a cold injury, to include peripheral neuropathy.

3.  Entitlement to service connection for right lower extremity residuals of a cold injury, to include peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity residuals of a cold injury, to include peripheral neuropathy.

5.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to March 2, 2015, and a rating in excess of 10 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes this change in representation.

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of this hearing is of record.

In June 2015, the RO granted an increased 10 percent rating for bilateral hearing loss, effective as of March 2, 2015.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014 and April 2016, the Board remanded the case for further development.

In a May 2017 correspondence, the Veteran was notified that the Veterans Law Judge who conducted his hearing in August 2014 was no longer employed by the Board.  He was provided with an opportunity to schedule another hearing.  However, in a May 2017 correspondence, the Veteran waived his right to appear at another hearing before the Board and requested that the case be considered based on the evidence of record.

The Board assumes appellate jurisdiction over the Veteran's raised and inextricably intertwined claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2016, the Board remanded the case for the AOJ to obtain a copy of audiometric test results that were completed at a VA facility in April 2012, which were not associated with the Veteran's claims file.  The Board instructed that if the AOJ was unable to access the audiogram results electronically, the AOJ was to contact the Pasco facility and/or the audiologist who conducted the testing to obtain the test results.  The record reflects that in February 2016, the AOJ received an April 2012 Audiology Consult, which did not contain the actual results of audiometric testing for the left and right ears at 1000, 2000, 3000 and 4000 KHz or the results of word recognition testing.  Rather, the April 2012 Audiology Consult provided a summary of findings on the Veteran's bilateral hearing loss disability.  There was no indication as to whether the Maryland CNC test was utilized, and the instructions in the April 2012 Audiology Consult says, "to view audiometric data see 'tools' 'display audiogram.'"  However, as noted in the February 2016 Board remand, the Board cannot access the audiogram.  Therefore an additional remand is warranted to obtaining the outstanding April 2012 audiometric results, to include the pure tone thresholds and word recognition testing, and associate them with the claims file.

The Board also remanded the case for the AOJ to first, follow up on a May 15, 2015 PIES request for Surgeon General's Office (SGO) records (M05-V) and associate secured records with the claims file; or if unavailable, take appropriate action to certify such to be unavailable and properly notify the Veteran of such.  Then, after completion of this development, as instructed by the Board, the AOJ was required to schedule the Veteran for VA Cold Injury Protocol and Peripheral Nerves examinations.  However, the Board notes that after the Veteran underwent VA examinations for peripheral nerve conditions and cold injury residuals in April 2016, the AOJ subsequently obtained and associated with the claims file the pertinent outstanding Military Personnel Records (MPRs) from SGO in August 2016.  Consequently, the Board finds that the April 2016 VA examinations are inadequate as they rendered medical opinions without taking into account the outstanding MPRs, which had not been associated with the claims file at the time of the VA examinations.  Accordingly, an addendum opinion is warranted to take into consideration the outstanding MPRs in rendering a medical opinion.  

Finally, the Board finds that the claim for a TDIU is inextricably intertwined with the issues being remanded herein and the disposition of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the audiometric test results that were completed at a VA facility in April 2012.  An April 2012 VA Pasco Audiology Consult indicates that the Veteran had an audiogram and "to view audiometric data see 'tools' 'display audiogram'".  As the Board cannot access the audiogram, the AOJ should obtain a copy of the results of audiometric testing for the left and right ears at 1000, 2000, 3000 and 4000 Hertz and the results of word recognition testing.  If it is not clear that the word recognition testing was conducted using the Maryland CNC test, the AOJ should seek clarification from the facility/audiologist as to whether the Maryland CNC was utilized.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.
 
2.  Forward the entire claims file to the VA examiner who prepared the April 2016 VA examination reports for peripheral nerve conditions and cold injury residuals for addendum opinions.  If that VA examiner is unavailable, or finds that additional VA examinations are necessary, schedule new VA examinations with another VA examiner with the appropriate expertise.  

a)  The VA examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran sustained a cold injury to upper and/or lower extremities during his service in Korea.  

b)  The VA examiner must also opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neurological condition is related to service, to include a cold injury.  The Board notes that the Veteran is competent to relate that he was exposed to extreme cold while serving in Korea.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (VA examination was inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

c)  The VA examiner should set forth a clear rationale for the conclusions reached, and should include consideration of the Veteran's Military Personnel Records that were added to the claims file in August 2016. 

3.  After ensuring compliance with the above requested development, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).





